internal_revenue_service department of the treasury u i l number release date legend partnership p o box ben franklin station washington dc contact person telephone number refer reply to cc dom p si - plr-116676-98 date date agency project state city district bank a b plr-116676-98 c d e f g h i j k l m n o p q dear this letter responds to your letter dated date and subsequent submissions on behalf of partnership requesting a letter_ruling that provided the requirements of sec_42 of the internal_revenue_code are otherwise satisfied with respect to the project the acquisition and rehabilitation costs of the buildings and land comprising the project will be treated as being financed by tax-exempt_bonds for purposes of sec_42 the internal_revenue_service district_office that has examination jurisdiction over partnership is district partnership represents that the facts are as follows plr-116676-98 facts partnership a state limited_partnership was formed to acquire develop operate and manage the project an existing a building b unit multi-family low-income_housing residential apartment complex in city partnership has acquired the project and anticipates that it will qualify for low-income_housing tax_credits partnership acquired the project from the u s department of housing and urban development hud for dollar_figurec by issuing a note in the amount of dollar_figured and making a down payment of dollar_figuree in cash there was a period of at least years between the date partnership acquired the project and the date that the project was last placed_in_service or the date of the most recent non-qualified substantial improvements of the project partnership intends to rehabilitate the project into a low-income_housing project that will qualify for low-income_housing tax_credit for acquisition and rehabilitation costs under sec_42 the project was placed_in_service in f the applicable_percentage for the low- income housing acquisition and rehabilitation credits will be the percent value credit ie the percent credit the aggregate basis of the buildings and the land comprising the project is expected to be dollar_figureg land and building acquisition costs of dollar_figurec plus rehabilitation costs of dollar_figureh equals total projected aggregate basis of dollar_figureg the rehabilitation work is almost finished there is only a remote likelihood that the total rehabilitation_expenditures incurred by partnership for the project will be more or less than dollar_figureh the basis of the buildings comprising the project on which low-income_housing tax_credit for acquisition and rehabilitation costs are intended to be taken is the cost_basis of such buildings as determined under sec_1012 agency will lend partnership dollar_figurei for permanent financing of the project the proceeds of the agency loan are derived from tax-exempt_bonds that were issued by agency on j under the volume_cap imposed by sec_146 the agency loan is expected to be made to partnership in k at the time the agency loan is made to partnership the full amount of the loan dollar_figurei will be used to repay the portion of the outstanding construction loan of dollar_figurel from bank that financed the rehabilitation costs of dollar_figureh of the project all agency loan proceeds will be spent by partnership before the end of the first year of the credit_period for the project partnership will make equal monthly amortizing payments on the agency loan over its m life with the first monthly installment due approximately n days after the agency loan is made neither the tax-exempt_bond underlying the agency loan nor the agency loan itself will be redeemed on or before the end of the first year of the credit_period for the project the agency loan of dollar_figurei is expected to be percent or more of the aggregate basis of dollar_figureg for the buildings and land comprising the project at each of the following dates i the date the low-income_housing tax_credits for the project are allowed ii the plr-116676-98 date the project is placed_in_service iii the date the agency loan is made to partnership and iv the last day of the first year of the credit_period for the project if the agency loan is made to partnership in k the first year of the credit_period for the project will be o the placed-in-service year however if such loan is not made in k partnership expects that the agency loan will be made in p in which case partnership will elect q the taxable_year succeeding o as the first year of the credit_period for the project ruling requested provided the requirements of sec_42 are otherwise satisfied with respect to the project the acquisition and rehabilitation costs of the buildings and land comprising the project will be treated as being financed by tax-exempt_bonds for purposes of sec_42 law and analysis sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service sec_42 provides that the aggregate housing_credit_dollar_amount which a housing_credit_agency may allocate for any calendar_year is the portion of the state housing_credit ceiling allocated under sec_42 for such calendar_year to such agency sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if- i ii such obligation is taken into account under sec_146 and principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing plr-116676-98 for purposes of sec_42 sec_42 h b provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed with such tax-exempt obligations sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building in the present case partnership represents that the aggregate basis of the buildings and land comprising the project is expected to be dollar_figureg land and building acquisition costs of dollar_figurec plus rehabilitation costs of dollar_figureh equals total projected aggregate basis of dollar_figureg partnership further represents that the proceeds of tax-exempt_bonds subject_to the volume_cap imposed by sec_146 will be used by agency to lend partnership dollar_figurei that will be expended by the end of the first year of the credit_period to repay the portion of the outstanding bank construction loan that financed the rehabilitation costs of dollar_figureh for the project partnership also represents that the agency loan and these underlying tax-exempt_bonds will be outstanding at the end of the first year of the credit_period moreover partnership represents that the agency loan of dollar_figurei is expected to be percent or more of the aggregate basis of dollar_figureg for the buildings and land comprising the project at the end of the first year of the credit_period accordingly based solely on the representations and relevant law as set forth above we conclude that the acquisition and rehabilitation costs of the buildings and land comprising the project will be treated as being financed by tax-exempt_bonds for purposes of sec_42 provided the requirements of sec_42 are otherwise satisfied with respect to the project this ruling is contingent upon the 50-percent aggregate basis requirement in sec_42 being satisfied at the end of the first year of the credit_period with respect to the project no opinion is expressed or implied regarding the application of any other provisions of the code or regulations including sec_103 and specifically we express no opinion on whether the project qualifies for the low-income_housing_credit under sec_42 the validity of costs included in the project’s basis whether the requirements of sec_42 are met or whether the 50-percent aggregate basis requirement in sec_42 is met plr-116676-98 in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to partnership this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours kathleen reed kathleen reed assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
